Citation Nr: 0116182	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-24 197A	)	DATE
	)
	)


THE ISSUE

Whether a June 1990 decision of the Board of Veterans' 
Appeals denying entitlement to a compensable evaluation for 
post-traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


FINDINGS OF FACT

1.  The moving party's representative filed a motion with the 
Board of Veterans' Appeals (Board) in December 2000, seeking 
the Board's review of a June 1990 decision denying a 
compensable evaluation for post-traumatic stress disorder 
(PTSD) to determine whether that decision involved clear and 
unmistakable error (CUE).

2.  The Board received notice on April 30, 2001 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a June 1990 decision denying a compensable 
evaluation for PTSD to determine whether that decision 
involved clear and unmistakable error should be dismissed.  
38 C.F.R. § 20.1404(f) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2000), permits a party, or the party's 
representative, to withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
Inasmuch as the motion for CUE review in this case has now 
been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



